Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         13-DEC-2022
                                                         09:00 AM
                                                         Dkt. 6 OGP

                             SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE KELLY JO SALLING, Petitioner.


                           ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition to resign from the

 practice law in the State of Hawai#i, filed by attorney

 Kelly Jo Salling, pursuant to Rule 1.10 of the Rules of the

 Supreme Court of the State of Hawai#i (RSCH), but to retain the

 paper license as a memento, as authorized by RSCH Rule 1.10(b),

 and the affidavits submitted in support thereof, we conclude that

 Petitioner Salling has fully complied with the requirements of

 RSCH Rule 1.10.    Therefore,

            IT IS HEREBY ORDERED that the petition to resign is

 granted.   Petitioner Salling may retain the paper license as a

 memento.

            IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Salling, attorney number 4597, from the roll

of attorneys of the State of Hawai#i, effective with the filing

of this order.

          DATED:   Honolulu, Hawai#i, December 13, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2